Citation Nr: 1739663	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, for purposes of accrued benefits as a substituted claimant.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to July 1973.  He died in April 2014.  The appellant is the Veteran's surviving spouse and has been substituted as claimant for the Veteran's claim for service connection pending at the time of his death.  .

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record evidence is at least in equipoise as to whether the Veteran's esophageal cancer was related to service.

2.  The Veteran's cause of death was due to esophageal cancer. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for esophageal cancer, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2014, the Veteran filed a claim seeking service connection for esophageal cancer.  In April 2014, the Veteran passed away at the age of 64.  His death certificate listed the cause of his death as malignant neoplasm of the esophagus. As the Veteran's surviving spouse and substituted claimant, the appellant is continuing to seek service connection for the Veteran's esophageal cancer and is also seeking service connection for the cause of the Veteran's death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such condition shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran was shown to have esophageal cancer at the time of his death.  A review of the Veteran's service treatment records was silent as to any complaints    or diagnoses of esophageal cancer.  This condition was first diagnosed in January 2014.  At that time, the Veteran indicated that he first noticed symptoms of this condition beginning in October 2013, over 40 years after his separation from military service. 

The appellant contends that the Veteran's exposure to contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina caused     his esophageal cancer, and that this was a cause of his death.  The record confirms the Veteran served at Camp Lejeune from January 1972 to March 1972, and he is presumed to have been exposed to contaminants in the water supply.  See 38 C.F.R. § 3.307(a)(7)

The National Academy of Sciences' National Research Council (NRC) and the Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period   of water contamination. Based on analyses of scientific studies involving the relevant chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis has found that no diseases fell into the categories of sufficient evidence 
of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, fourteen diseases were placed into the category of limited/suggestive evidence of an association. These fourteen diseases included esophageal cancer.  See 38 U.S.C.A. § 1710(e)(1)(F) (West 2014 & Supp. 2017); see also 38 C.F.R. § 17.400 (2017). 

However, esophageal cancer is not a condition entitled to presumptive service connection based upon the Veteran's inservice exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309(f) (2017). Nevertheless, even if a claimant is not entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  

In support of her claim, the appellant submitted a June 2016 private medical opinion from M.T., D.O., Board Certified Radiation Oncology and Palliative Medicine.  Dr. T. opined that the Veteran's distal esophagus, poorly differentiated adenocarcinoma, 
Stage IV, was at least as likely as not caused or aggravated by the Veteran's in-service exposure to contaminated drinking water at Camp Lejeune. In support of this opinion, Dr. T. noted that studies have shown an increase in malignancies among participants at Camp Lejeune, including a higher incidence of esophageal cancer.

In contrast to this opinion, is the July 2015 opinion from a VA pulmonary staff physician.  The VA physician opined that it was less likely as not that the Veteran's metastatic esophageal adenocarcinoma was caused or the result of the Veteran's exposure to contaminated drinking water at Camp Lejeune.  In support of this opinion, the VA examiner noted the Veteran's short exposure period as compared   to those in published studies. The VA examiner also noted the Veteran's history of smoking, alcohol overuse, and elevated body mass index.

Thus, there are competent medical opinions in favor of and against the claim. Upon review of the record, the Board finds the medical evidence in this particular case to be in equipoise as to whether the Veteran's esophageal cancer is related to his service. The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance. In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, the Board finds that service connection for esophageal cancer is warranted.

Moreover, the Veteran's death certificate noted that he passed away in April 2014.  The death certificate listed the cause of his death as malignant neoplasm of the esophagus.  Service connection for cause of death may be awarded for a veteran's death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In light of the finding above granting service connection for esophageal cancer, it therefore follows that service connection for the cause of the Veteran's death is also warranted.   


ORDER

Entitlement to service connection for esophageal cancer, for accrued benefit purposes, is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


